Citation Nr: 1208071	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-20 335	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to service connection for substance abuse, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to an effective date earlier than October 5, 2010, for the assignment of a 100 percent disability evaluation for the service-connected posttraumatic stress disorder (PTSD) disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Marine Corps from March 1975 to March 1977.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that, in part, denied the appellant's claims of entitlement to service connection for drug addiction and a neck disorder.  The Board remanded the case for additional development in November 2009.  The case has now been returned to the Board for appellate review.

The Board notes that the most recent Supplemental Statement of the Case (SSOC) was issued in January 2011.  VA treatment records dated between December 2010 and January 2011 have been included in the claims file but were not addressed in the January 2001 SSOC.  Likewise, the January 2011 SSOC did not include any mention of the December 2010 VA PTSD psychological examination.  Neither the appellant nor his representative provided a waiver of the initial review of that evidence by the RO prior to its submission for review to the Board.  In general, when additional evidence that is neither duplicative of other evidence nor irrelevant is of record, but an SSOC pertaining to that evidence was not issued, such evidence must be referred back to the RO.  In this case, the additional evidence is duplicative of evidence of record relating to the appellant complaints of neck pain and receipt of treatment for neck pain and therefore, referral to the RO of evidence received directly by the Board pursuant to the provisions of 38 C.F.R. § 20.1304 is not required here.  In addition, because the claim for service connection for substance abuse is granted in the decision below, the appellant is not prejudiced by the lack of initial RO review.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  See also 38 C.F.R. §§ 19.31, 19.37.

In a September 2011 rating action, the RO increased the disability rating for the appellant's service-connected posttraumatic stress disorder (PTSD) to 100 percent, effective from October 5, 2010.  The associated VA notice letter is dated September 12, 2011; in December 2011, the appellant's Notice of Disagreement (NOD) in relation to the effective date for the grant of the 100 percent PTSD evaluation was received.  The claims file does not contain any Statement of the Case (SOC) issued in response to the appellant's NOD received in December 2011 as to the earlier effective date claim; therefore that claim must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  VA will notify the appellant when further action is required.

Therefore, the issue of entitlement to an effective date earlier than October 5, 2010, for the assignment of a 100 percent disability evaluation for the service-connected posttraumatic stress disorder (PTSD) disability is addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's polysubstance abuse is etiologically related to his service-connected PTSD disability.

2.  The appellant was treated on four occasions in 1975 for complaints of neck pain while he was on active duty; this resolved without any further treatment or sequelae.

3.  Degenerative changes of the cervical spine are not shown to have been manifested in service or to a compensable degree within one year after the appellant's separation from service in March 1977.

4.  The competent and probative medical evidence of record preponderates against a finding that the appellant has current cervical spine pathology which is due to events that occurred during his active service.


CONCLUSIONS OF LAW

1.  The appellant's substance abuse is proximately due to, or the result of, the service-connected PTSD disability.  38 U.S.C.A. §§ 105, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 

2.  A cervical spine disorder was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5102, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Given the disposition herein as to the substance abuse claim, the Board finds that any defect in the notice or assistance provided to the Veteran in connection with that claim constituted harmless error.

Turning to the remaining claim, in January 2007, and in March 2007, prior to the promulgation of the May 2007 rating action, VA sent the appellant letters informing him of the types of evidence needed to substantiate his service connection claims and its duty to assist him in substantiating his service connection claims under the VCAA.  The letter informed him that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.  

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the May 2007 rating decision, the May 2008 Statement of the Case (SOC) and the Supplemental Statements of the Case (SSOCs) issued in June 2008, January 2009, and January 2011, explained the basis for the RO's actions, and provided him with opportunities to submit more evidence.  All relevant available evidence identified by the appellant relative to his service connection claims has been obtained and associated with the claims file, and neither he nor his representative has identified any other pertinent available evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of each one of his service connection claims on appeal, and to respond to VA notices.

In addition, to whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the appellant in proceeding with the present decision.  A January 2007 letter from VA, a March 2007 letter, a December 2007 letter, and a November 2009 letter, each contained the information required by Dingess.  

The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board finds, based the factors discussed above, that no prejudicial or harmful error in VCAA notice has been demonstrated in this case, and neither the appellant nor his representative has identified any.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's service medical treatment records have been associated with the claims file, as have private medical records, Vet Center records and correctional facility records.  The appellant was afforded a VA medical examination in February 2010.  

A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The February 2010 VA medical examination was conducted by a health care professional, and the associated reports reflect review of the appellant's prior medical history and records.  The physician report included a diagnosis and an etiologic opinion and demonstrated objective evaluations.

The Board finds that the examination report is sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown that the examination was in any way incorrectly prepared or that the VA examiner failed to address the pertinent criteria for service connection.  As a result, the Board finds that additional development by way of another examination or medical opinion would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327; Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, Vet Center and VA treatment records were obtained for the appellant on remand.  The RO also arranged for a medical examination as directed by the November 2009 Board remand.  Therefore, substantial compliance has been achieved.

The appellant was provided with notice as to the medical evidence needed for service connection, and the assistance VA would provide.  It appears that all obtainable evidence identified by the Veteran relative to his cervical spine claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent available evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

Therefore, there is no duty to assist that was unmet, and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

All relevant facts with respect to the claims addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Furthermore, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases such as arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

When a veteran is found not to be entitled to a legal presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the nonservice-connected condition and deducting that pre-aggravation baseline level, and any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The appellant submitted his claim for service connection in December 2006; prior to that date, an amendment was made to the provisions of 38 C.F.R. § 3.310.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, supra, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before secondary service connection may be awarded.

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

A.  Substance abuse claim

The service medical records bear no information as to a preexisting substance abuse disability, and the appellant is therefore presumed to have been in sound physical and mental condition at the time he entered active military service.  Under current law, to rebut the presumption of soundness would require clear and unmistakable evidence demonstrating that the disorder existed before acceptance and enrollment into service and was not aggravated by such service.  38 U.S.C.A. § 1111.  There is no such clear and unmistakable evidence of record and there is no medical documentation of a pre-service diagnosis of any substance abuse disorder.  There is no evidence of any in-service treatment for a substance abuse disorder and the report from the February 1977 discharge examination indicates that the appellant was considered to be psychiatrically normal.

The evidence of record includes VA and private treatment records that reflect diagnoses of polysubstance abuse.  The appellant underwent drug treatment in a VA facility in 2006, and a January 2011 VA outpatient note includes an assessment of polysubstance abuse.  

The evidence of record includes Vet Center treatment records dated between 2006 and 2009.  A December 2009 letter from the therapist who had treated the appellant over that time states the opinion that the appellant's drug addiction is secondary to, or caused by, or aggravated by, his PTSD.  The therapist stated that the appellant used drugs to deal with the emotional distress caused by the in-service personal assault.

In February 2010, the appellant was examined by VA to determine the nature and etiology of any psychiatric disorder found to be present.  The examiner reviewed the claims file and medical records for the appellant.  The examining psychologist rendered Axis I diagnoses of PTSD, major depressive disorder (MDD) and polysubstance abuse, in sustained full remission.  The examiner opined that the appellant's substance abuse was in part a means of coping and dealing with his military sexual trauma (MST) which was the cause of his currently diagnosed PTSD.  The examiner noted that the appellant's substance abuse had caused his subsequent legal problems.  The examiner stated that the appellant's current drug addiction was most likely caused by, or a result of, the already service-connected PTSD.  

The appellant was afforded another VA mental health examination in December 2010; the examiner reviewed the claims file and medical records of the appellant.  The examining VA psychologist noted that the appellant had a history of drug addiction with probable self-medicating aspect.

The appellant was granted service connection for PTSD in the November 2009 Board decision which was implemented in a rating decision issued in December 2009.  The assigned effective date for the grant of service connection was December 18, 2006.

As previously noted, service connection may be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a).  Any increase in the severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  38 C.F.R. § 3.310(b)

No compensation shall be paid if a disability is the result of a Veteran's own willful misconduct, including the abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997).  Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 prohibits, effective for claims filed after October 31, 1990, the payment of compensation for a disability that is the result of a veteran's own alcohol or drug abuse.  However, it has been determined that the amendments do not preclude service connection under 38 C.F.R. § 3.310(a) of a substance-abuse disability that is proximately due to or the result of a service-connected disease or injury.  See VAOPGCPREC 7-99 (June 9, 1999); see also Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Thus, there is a limited exception in that service connection may be awarded for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  In such cases, a veteran can only recover if he or she is able to adequately establish that their alcohol or drug abuse disability is secondary to, or is caused by, their primary service-connected disorder.  Allen, 237 F.3d at 1381.

The medical evidence of record indicates that two VA examiners and a Vet Center therapist have all considered the appellant's substance abuse to be caused by, or a result of, the appellant's self-treatment efforts for his PTSD symptoms.  There is no competent, objective evidence to the contrary; and therefore, service connection for substance dependence secondary to PTSD is warranted.  At the very least, there is an approximate balance of evidence both for and against the claim that the appellant's substance dependence is etiologically related to his PTSD.  As per 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, all reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for substance dependence secondary to PTSD is warranted. 

B.  Cervical spine claim

As previously noted, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent evidence of the existence of the currently claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there is no valid claim).  Here, the appellant has the required diagnosis of a current cervical spine disability.  This is evident from the February 2010 VA x-ray report which includes findings of degenerative disc disease and spurring at C6-7.  So the determinative issue is whether the appellant's claimed cervical spine disorder is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  

Review of the appellant's service medical treatment records reveals that the appellant was first seen for a complaint of pain in the back of his neck in May 1975.  On physical examination there was no swelling or adenopathy.  In June 1975, the appellant again complained of pain in his neck, in the lateral aspect bilaterally.  On physical examination, mild discomfort was noted with right and left rotation.  The clinical impression was mild strain.  The appellant complained of right-sided neck pain times two months in August 1975.  He reported that he had been struck with a pugil stick two months prior and that he had had pain since then.  He said that he experienced pain only on turning his head to either side.  On physical examination, there was no edema and there was no tenderness on palpation.  A physician note indicates that there was a musculoskeletal pain problem with the neck and that the appellant exhibited a full range of motion; neurological examination was also described as being within normal limits.  In September 1975, the appellant complained of neck pain for one day; he said that he was moving lockers and that he was having pain on the right side of his neck.  On physical examination, he exhibited a full range of motion.  There was no edema present and there was no tenderness on palpation.  The clinical assessment was muscle strain.  Thereafter, there were no additional complaints about any neck or cervical spine problems.  The appellant underwent a service separation examination in February 1977, and his spine and musculoskeletal system were described as clinically normal.  

The appellant maintains that he incurred neck injuries in service in May 1975, and August 1975, and that he did not recover from these injuries which he says only got worse over the years.  He argues that any post-service accidents merely aggravated an already-existing condition.  

In addition to his own such lay statements, the appellant has submitted third-party lay statements.  A February 2008 written statement from a former Marine who lived with the appellant in Norfolk during service indicates that she was aware that the appellant had pain from a neck injury he said happened in boot camp.  A March 2008 written statement from a woman who had lived with the appellant post-service indicates that the appellant had complained of neck pain in the late 1980s and that she knew that he was getting chiropractic care.  

On the other hand, the appellant submitted a written statement, in December 2006, in which he said that only his ankle and knee were service-related and that he had received the rest in car accidents and work-related incidents.  A January 2007 written statement from the appellant's current housemate stated that there seemed to be some confusion about which injuries were service connected and which were not.  She indicated that the appellant had stated that the lower right side condition and the neck disorder were nonservice-related.  And in fact, the appellant also submitted a written statement to that effect in January 2007.

Review of the appellant's post-service medical records reveals that he was in receipt of treatment from the Georgia Department of Corrections between 1996 and 2005.  A July 1996 problem list includes a notation of chronic neck and back strain secondary to a motor vehicle accident (MVA).  An October 1997 treatment note indicates that the appellant complained of neck and back pain.  He reported an aching neck and he was noted to have a history of old trauma consisting of an MVA in 1993.  It was noted that his first physical therapy/chiropractic treatment took place after the 1993 MVA.  The appellant underwent a bone scan in February 1999.  While there were findings relating to the appellant's shoulders, dorsal spine and lumbar spine, there were no findings on the bone scan relating to the cervical spine. 

The evidence of record also includes treatment records from a private chiropractor dated between December 2005 and March 2006.  The appellant sought treatment for complaints of headaches, neck pain and shoulder pain that were described as acute in mode of onset.  The appellant reported that he had begun experiencing pain, stiffness and headaches the day after he was involved in an MVA on December 24, 2005.  He said that he had been driving a vehicle which was struck in the rear while he was stopped.  There was radiographic evidence of narrowed disc spaces at C5-7.

The appellant was seen in the emergency department of a private medical facility after he was attacked and beaten in February 2007.  A CT scan of his cervical spine was accomplished and the associated report indicates the scan was normal.

The appellant underwent a VA medical examination in February 2010; the examining physician reviewed the appellant's claims file and medical records.  The examiner noted the appellant's reports of being hit with a pugil stick in service and straining his neck lifting lockers in service.  The appellant indicated that he had sought treatment for his neck multiple times in 1980, and that he really started having trouble in the early 1990s.  Radiographic examination of the appellant's cervical spine revealed slight disc space narrowing and spurring at C6-7.  The impression was degenerative disc disease at C6-7.  The examiner opined that it was unlikely that the appellant suffered any severe mechanical injury to his neck in service.  The examiner noted the appellant's lack of complaints and treatment for a long time after his 1975 complaints.  The examiner also opined that it was more likely that the appellant's current pathology represented age-appropriate degeneration of the discs.  The Board notes that there is no medical opinion of record to the contrary.

Based on a review of the clinical and lay evidence of record, the Board concludes that the preponderance of the competent evidence is against a finding of a nexus between the Veteran's cervical spine pathology and his active service.  In this regard, the Board finds substantially probative the February 2010 VA medical opinion undertaken specifically to address the matter on appeal.  The opinion was rendered after review of the appellant's claims file, including his service medical records and the opinion is clearly based on an accurate history.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding that a physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion).

Further, with respect to presumptive service connection, the evidence does not show that any cervical spine arthritis was manifested to a compensable degree within a year after the appellant's discharge from service in 1977.  For example, the bone scan of February 1999 was negative in relation to the cervical spine, as was the February 2007 CT scan and the February 2010 x-ray examination of the cervical spine showed only minor disc space narrowing and spurring.  Accordingly, service connection is not warranted on a direct basis or a presumptive basis as a result of the appellant's active duty.

The Board has considered the appellant's statements and those of his friends asserting a nexus between his currently-diagnosed cervical spine disorders (including arthritis) and his military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board recognizes the apparent sincerity of the arguments advanced by the appellant that he has a cervical spine disorder that is related to his military service.  As noted above, the Veteran's lay statements may be competent to support his claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan, both supra.  Thus, he is competent to say that he had neck pain while in service and now, but he does not have the expertise to state that there is a relationship between his service and any current cervical spine disorder; a medical opinion would be required.  See Davidson, supra.  The same holds true for the Veteran's friends and his representative.  

Thus, the Board cannot give decisive probative weight to the opinions of the appellant, his friends or his representative as to the etiology of his claimed cervical spine disorder, because they are not qualified to offer such opinions.  Again, the Board notes that the appellant and one of his friends have also stated on the record that the neck disorder is not service-connected and that it is due to MVAs and/or work accidents.

To the extent that lay assertions are offered in an attempt to establish the etiology of a medical diagnosis, such an attempt must fail.  The matter of etiology of a diagnosis is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Because neither the appellant nor his friends or representative has been shown to be other than a layperson without the appropriate medical training and expertise, none of them is competent to render a probative (persuasive) opinion on a medical matter.  Hence, the lay assertions in this regard have no probative value.

In addition, to the extent the Veteran seeks to establish service connection by way of continuity of symptomatology, as was noted above, the Veteran has variously reported the onset of his symptoms and is therefore not considered a credible historian, and the overall evidence of record does not otherwise support such a basis for service connection.  

In summary, after consideration of the entire record and the relevant law and cases, the Board finds that the appellant's claimed cervical spine disorder diagnosed as disc space narrowing (degenerative disc disease) and spurring (arthritis), is not related to his active service.  While it is apparent that the appellant does suffer from neck pain from disc disease and/or arthritis, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of any such condition and his service.  

The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive, or secondary) to indicate that the claimed disorder was incurred by any incident of military service, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, supra (both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim of service connection for a cervical spine disorder.  As a result, the evidence is insufficient to support a grant of service connection for any such cervical spine disorder.  For the above reasons, the Board finds that the preponderance of the evidence is against the appellant's cervical spine disorder claim.  Because the preponderance of the evidence is against this cervical spine disorder service connection claim, the benefit-of-the-doubt doctrine does not apply.  See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection is granted for substance abuse secondary to the service-connected PTSD disability.

Service connection for a cervical spine/neck disorder is denied.


REMAND

The appellant submitted a timely NOD, in December 2011, in which he expressed disagreement with the RO's September 2011 assignment of an effective date in October 2010 in connection with the grant of a 100 percent disability evaluation for the service-connected PTSD disability.  Because the RO did not subsequently issue an SOC addressing the earlier effective date issue, the Board must remand that issue to the RO for issuance of an SOC in relation to the September 2011 determination.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Examine the appellant's request for an earlier effective date for the grant of the 100 percent evaluation for the PTSD disability.  If no additional development is required, prepare an SOC in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought, or by the withdrawal of the NOD.

2.  If, and only if, the appellant files a timely Substantive Appeal, return the PTSD 100 percent evaluation earlier effective date issue to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


